UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 96-10962
                         Summary Calendar




                         VANESSA CLEMONS

                                              Plaintiff-Appellant,


                              VERSUS


  TEXAS DEPARTMENT OF PROTECTIVE AND REGULATORY SERVICES, ET AL


                                                      Defendants,


     TEXAS DEPARTMENT OF PROTECTIVE AND REGULATORY SERVICES


                                               Defendant-Appellee.


          Appeal from the United States District Court
               For the Northern District of Texas

                         (4:94-CV-695-E)

                         January 23, 1997
Before SMITH, DUHÉ and BARKSDALE, Circuit Judges.

PER CURIAM:1

     Clemons appeals the summary judgment dismissal of her claim

against her employer, Texas Department of Protective and Regulatory



     1
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Services, that her dismissal was racially motivated.2               She brought

her claims under Title VII and 42 U.S.C. § 1983.                 The district

court ruled that Appellant had not created an issue of fact that

her dismissal was race related.            Our review of the briefs and

record convince us that the district court did not err.

     Even    though   we   view    the     evidence     and   its    reasonable

inferences in the light most favorable to Appellant, she has

created no issue of fact as to her prima facie case.             Her dismissal

was based on an alleged violation of work rules.              Appellant admits

that she did violate the rules and produces no evidence sufficient

to create a fact issue that white employees who violated work rules

were treated differently than she.

     As an alternative to creating a prima facie case as to the

termination    itself,     Appellant   argues    that    prior   disciplinary

actions against her were the result of discriminatory action and

intent by her prior supervisor.        That supervisor, however, had no

voice   in   Appellant’s    termination     so   this    would      normally   be

irrelevant.    However those prior actions were considered in the

termination so their motivation could be germane.              While Appellant

argues that in these prior incidents she was treated differently

than whites, she offers no credible and probative evidence of this.

     AFFIRMED.


    2
     She appealed her dismissal through administrative procedures
with her employer which resulted in her reinstatement without loss
of pay or seniority.

                                       2
3